ORDER

PER CURIAM:
AND NOW, this 1st day of August, 2002, a Rule having been entered by this Court on June 24, 2002, pursuant to Rule 214(d)(1), Pa.R.D.E., to show cause why Roger Clark Peter-man should not be placed on temporary suspension, upon consideration of the response filed, it is hereby
ORDERED that the Rule is made absolute; Roger Clark Peterman is placed on temporary suspension and he shall comply with all the provisions of Rule 217, Pa.R.D.E.; and the matter is referred to the Disciplinary Board pursuant to Rule 214(f)(1), Pa.R.D.E.